Title: To Thomas Jefferson from Albert Gallatin, 7 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department April 7th 1808
                  
                  It appearing that Mr Zaccheus Biggs receiver of the public monies at Steubenville did not make his remittance as promptly as he had been directed; a peremptory order was given to make every month a payment in the Pittsburgh bank of the monies collected during that month. This brought him here, when he acknowledged a defalcation of about eighteen thousand dollars, partly arising from the infidelity of a clerk against whom he had instituted a suit, & partly from a loan made by him in June-July 1806 to John Smith a Senator for the State of Ohio, under promise on the part of said Smith to have the same paid into the Treasury at Washington.
                  The papers marked 1 to 4 contain all the information which he Mr Biggs has given on the subject. The letters from Mr John Smith to him consist only of a request to obtain the money under the promise above stated, & afterwards of promises to pay & apologies for not paying. Amongst them is a deed for some valuable land made this winter by Smith to Biggs in order to secure him. In that respect there is no danger of loss to the United States, Mr Biggs’s property, exclusively of that additional security, being more than sufficient to cover the deficiency.
                  Mr Biggs appeared extremely anxious that his conduct should be considered only as imprudent & weak rather than criminal. I cannot trace any connection, nor do I believe so far as relates to him that there was any with Burr’s projects. But it is my duty to state 1st. that he has not answered the enquiry whether he did not borrow money in order to meet the time when it was counted, by my direction in 1807; whence it may fairly be inferred that he did so in order to conceal the defalcation & 2dly. that supposing that he did not on that occasion act ever from any mercenary motive, his conduct was contrary to positive & permanent orders from this department by which he was instructed to make all his payments in Pittsburgh; to which he substituted, taking the fact in the most favorable point of view, a remittance through an individual on a credit of five or six months.
                  I have the honor to be with the highest respect Sir Your Most obedt. Servt.
                  
                     —Albert Gallatin
                     
                  
               